DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on October 03, 2022. The application contains claims 1-25: 
Claims 4, 11, and 17 were previously cancelled
Claims 22 and 23 are cancelled
Claims 24 and 25 are newly added
Claims 1, 2, 8, 9, 14, and 15 are amended
Claims 1-3, 5-10, 12-16, 18-21, 24, and 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on October 03, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 1, 8, and 14 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claims 14, 15, 16, and 18-23 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 103
In response to Applicant’s 1st argument on pages 2-3 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“In Pinckney, the questions are determined from a single topic. Whereas, in the present application, the questions may be determined from different topics within the conversation. Applicant further submits that determining questions from different topics requires significantly more intelligence when compared to determining questions from a single topic. In view of the above, we respectfully submit that the limitation of claim 1 “determining a context of interaction between a user of a data processing device communicatively coupled to the server through a network and the server” is nowhere equivalent to the assertion made by the Examiner.” 
Applicant's argument concerning different topics is incommensurate with the claim limitation because the claim does not recite different topics as a limitation.

In response to Applicant’s 2nd argument on page 3 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees.
“… Applicant clarifies that in Pinckney, the questions may be taken from a previous stored dialog with the user. As the contextual information in Pinckney is related to the single topic, the questions are retrieved from the previous stored dialog from the relevant record. Whereas in present application, the set of queries are fetched in accordance with determining the context of interaction. As the context herein, in the present application, is related to more than one topic, the set of queries are fetched from different records on multiple topics. Applicant specifically clarifies that the present application fetching the set of queries based on multiple topics would require significantly more intelligence than fetching questions from a single topic. In view of the above, we respectfully submit that the limitation of claim 1 “fetching, through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine, the set of queries in accordance with determining the context of interaction” is nowhere equivalent to the statement asserted by the Examiner.”
As responded to in the 1st argument above, Applicant’s assertion of multiple topics is not part of the claim. In addition, from where to fetch the set of queries and whether or not the fetching process is more intelligent are beside the point because they are not claimed either. Because the cited prior art teaches fetching based on certain contextual information, it still teaches the amended limitation.

In response to Applicant’s 3rd argument on page 3 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees.
“… Applicant submits that Pickney, in its entire disclosure, nowhere discloses that the refining of questions is performed based on matching contexts and more realistic collection of responses from various users.”
Following is how Pinckney teaches the argued limitation:
Pinckney, Fig. 13 and paragraph [0145], teaches that in response to an initial question from the user 1304, the system asks the questions 1320 based on a previous answer, wherein determining questions to ask of the user based on a previous answer corresponds to the refining of question where a previous answer corresponds to "a matching context". 

In response to Applicant’s 4th argument on page 4 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees.
“… Applicant submits that the principle of operation of Pinckney is intended towards providing natural language computer-based topical advice based on machine learning through user interaction. Applicant also submits that the principle of operation of Lam is intended towards dynamic path adjustment using machine learning. As the principle of operation of Pinckney and Lam is different from each other, it is not obvious for the person of ordinary skilled in the art to combine cited references Pinckney and Lam and arrive at the subject matter of claim 1 of present application.”
Pinckney teaches using a user’s feedback to a series of questions to better answer the user's initial question. LAM teaches using estimated contextual cues to tailor a flow of a conversation to improve relevancy and engagement. Both Pinckney and LAM present a set of questions to the user and use the user’s feedback to the questions already presented as contextual clues to improve further questions to ask. Because Pinckney and LAM are solving the same problem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).

In response to Applicant’s 5th argument on page 4 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees.
“… Applicant submits that the principle of operation of cited reference Krug is intended towards calculating and collecting a vehicle parking toll. As the principle of operation of Pinckney, Lam, and Krug is different from each other, it is not obvious for the person of ordinary skilled in the art to combine cited references Pinckney, Lam and Krug and arrive at the subject matter of claim 1 of present application.”
The combination of Pinckney and LAM teaches a system that involves a plurality of media devices connected via a network. Krug teaches storing unsaved data to a particular media device locally when internet connectivity is unavailable or failed for the particular media device in such a system. It is common knowledge that internet connection for any particular media device in a network may become unavailable or fail and in case the failure occurs when the particular media device has unsaved data, there needs a way to save the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney and LAM to incorporate the teachings of Krug to have the plurality of media devices receive the response from the user and store locally within the plurality of media devices when internet connectivity is unavailable or failed. Doing so would store the data for multiple toll transactions until confirming that the global communications connection meets a threshold level of quality, before transmitting the data to the central server. In this way, data from hundreds if not thousands of toll transactions can be temporarily stored until reliably transmitted to the central server as taught by Krug ([0007]).

Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities: 
Claims 1, 8, and 14, respectively: “wherein dynamically refining the query of the set of queries …” should read either “wherein dynamically refining the set of queries …” because the antecedent basis recites “dynamically refining the set of queries …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-16, 18-21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 14 each recite “wherein building the set of queries comprises interpreting the set of queries …, identifying a pattern of the set of queries …” as a claim limitation. It is incomprehensible how anything could be done on a set of queries before the very set of queries is generated. The specification does not seem to provide any detail either. Therefore, claims 1, 8, and 14 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 24 recites “the media device” as a claim limitation in line 2. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 24 is indefinite and rejected under 35 U.S.C. 112(b). 
Dependent claims 2, 3, 5-7, 24, and 25 are also rejected for inheriting the deficiency from the corresponding independent claim 1.
Dependent claims 9, 10, 12, and 13 are also rejected for inheriting the deficiency from the corresponding independent claim 8.
Dependent claims 15, 16, and 18-21 are also rejected for inheriting the deficiency from the corresponding independent claim 14.
Dependent claim 25 is also rejected for inheriting the deficiency from the corresponding independent claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US 20090307159 A1), in view of LAM et al. (US 20190114321 A1), and in further view of Krug et al. (US 20130132167 A1).

With regard to claim 1,
	Pinckney teaches
a method (Abstract) comprising: 
determining a context of interaction between a user and a processing device communicatively coupled to a server through a network (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a network”); 
building, through at least one of an Artificial Intelligence (AI) engine and a Machine Learning (ML) engine, a set of queries based on the context of interaction ([0159]; [0145]: determine the questions 1320 by the machine learning facility 1318, wherein questions 1320 corresponds to “a set of queries”, machine learning facility 1318 includes “a Machine Learning (ML) engine” as shown in Fig. 15, the questions 1320 may be about the user 1314 or based on a previous answer are examples of “the context of interaction”, and the determining corresponds to “building”);
fetching, through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine, the set of queries in accordance with the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information); 
loading the set of queries one by one on a first media device configured to render the set of queries, the first media device also communicatively coupled to the server through the network (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device” coupled to the server through the network); 
receiving a response to a query of the set of queries from the user via at least one of: the first media device and the processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the processing device” as discussed above); and 
dynamically refining the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”);
wherein dynamically refining the query of the set of queries is based on a matching context or a more realistic collection of responses from various users (Fig. 13; [0145]: in response to an initial question from the user 1304, the system asks the user questions 1320 based on a previous answer, wherein the questions asked of the user is refined based on a previous answer, and a previous answer corresponds to "a matching context");
wherein building the set of queries comprises 
interpreting the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean general processing to generate the set of queries, which is taught by [0159]: determine the questions 1320 at least in part from learning from other users of the machine learning facility 1318), 
identifying a pattern of the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean identifying a set of queries meeting certain criteria, which is taught by [0145]:  the questions 1320 may be about the user 1314 or from a stored previous dialog 1308 with the user 1314, wherein being associated with the user is an example of a criterium that all queries meet), and 
generating the set of queries, based on the pattern identified, in at least one of or a combination of one or more of: an audio, a video, a graphic, a text, and a gesture format ([0159]; [0145]: determine the questions 1320 about the user 1314 by the machine learning facility 1318. Fig 2 and 3 show a set of queries in a tax format);
	Pinckney does not explicitly teach
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices.
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
LAM teaches
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
Pinckney teaches using a user’s feedback to a series of questions to better answer the user's initial question. LAM teaches using estimated contextual cues to tailor a flow of a conversation to improve relevancy and engagement. Both Pinckney and LAM present a set of questions to the user and use the user’s feedback to the questions already presented as contextual clues to improve further questions to ask. Because Pinckney and LAM are solving the same problem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).
Pinckney and LAM do not teach
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
Krug teaches
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable ([0017]; Fig. 1; [0029]-[0030]: mobile handheld computers/hand-held devices correspond to “the plurality of media devices”) ; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available ([0017]; Fig. 1; [0029]-[0030]).
The combination of Pinckney and LAM teaches a system that involves a plurality of media devices connected via a network. Krug teaches storing unsaved data to a particular media device locally when internet connectivity is unavailable or failed for the particular media device in such a system. It is common knowledge that internet connection for any particular media device in a network may become unavailable or fail and in case the failure occurs when the particular media device has unsaved data, there needs a way to save the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney and LAM to incorporate the teachings of Krug to have the plurality of media devices receive the response from the user and store locally within the plurality of media devices when internet connectivity is unavailable or failed. Doing so would store the data for multiple toll transactions until confirming that the global communications connection meets a threshold level of quality, before transmitting the data to the central server. In this way, data from hundreds if not thousands of toll transactions can be temporarily stored until reliably transmitted to the central server as taught by Krug ([0007]).

With regard to claim 2,
	As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
	Pinckney further teaches
the method of claim 1, comprising the server being a plurality of servers distributed across the network ([0170]; [0171]: distributed server).

With regard to claim 3,
As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising authenticating, through the server, the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 5,
As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 1, comprising the first media device and the second media device being one of: similar devices and dissimilar devices ([0170]-[0176]; [0179]: e.g., laptops and mobile phones are dissimilar devices).

With regard to claim 6,
As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising: 
determining, through the server, an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determining … an identifier of the user”); and 
determining, through the server, an association of the identifier of the user with at least one of the first media device and the second media device prior to loading the set of queries on the at least one of the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 7,
As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising triggering, through the server, a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 8,
	Pinckney teaches
a server (Abstract) comprising: 
a memory ([0170]: memory); 
a storage ([0177]: storage); and 
a processor communicatively coupled to the memory ([0168]: processor), the processor configured to execute instructions to:
determine a context of interaction between a user and a processing device communicatively coupled to a server through a network (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a network”); 
build, through at least one of an Artificial Intelligence (AI) engine and a Machine Learning (ML) engine, a set of queries based on the context of interaction ([0159]; [0145]: determine the questions 1320 by the machine learning facility 1318, wherein questions 1320 corresponds to “a set of queries”, machine learning facility 1318 includes “a Machine Learning (ML) engine” as shown in Fig. 15, the questions 1320 may be about the user 1314 or based on a previous answer are examples of “the context of interaction”, and the determining corresponds to “building”);
fetch, through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine, the set of queries in accordance with the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information); 
load the set of queries one by one on a first media device configured to render the set of queries, the first media device also communicatively coupled to the server through the network (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device” coupled to the server through the network); 
receive a response to a query of the set of queries from the user via at least one of: the first media device and the processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the processing device” as discussed above); and 
dynamically refine the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”);
wherein dynamically refining the query of the set of queries is based on a matching context or a more realistic collection of responses from various users (Fig. 13; [0145]: in response to an initial question from the user 1304, the system asks the user questions 1320 based on a previous answer, wherein the questions asked of the user is refined based on a previous answer, and a previous answer corresponds to "a matching context");
wherein the server comprises a cloud server ([0170]: a distributed server corresponds to “a cloud server”);
wherein building the set of queries comprises 
interpreting the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean general processing to generate the set of queries, which is taught by [0159]: determine the questions 1320 at least in part from learning from other users of the machine learning facility 1318), 
identifying a pattern of the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean identifying a set of queries meeting certain criteria, which is taught by [0145]:  the questions 1320 may be about the user 1314 or from a stored previous dialog 1308 with the user 1314, wherein being associated with the user is an example of a criterium that all queries meet), and 
generating the set of queries, based on the pattern identified, in at least one of or a combination of one or more of: an audio, a video, a graphic, a text, and a gesture format ([0159]; [0145]: determine the questions 1320 about the user 1314 by the machine learning facility 1318. Fig 2 and 3 show a set of queries in a tax format);
	Pinckney does not explicitly teach
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices.
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
LAM teaches
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
Pinckney teaches using a user’s feedback to a series of questions to better answer the user's initial question. LAM teaches using estimated contextual cues to tailor a flow of a conversation to improve relevancy and engagement. Both Pinckney and LAM present a set of questions to the user and use the user’s feedback to the questions already presented as contextual clues to improve further questions to ask. Because Pinckney and LAM are solving the same problem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).
Pinckney and LAM do not teach
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
Krug teaches
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable ([0017]; Fig. 1; [0029]-[0030]: mobile handheld computers/hand-held devices correspond to “the plurality of media devices”) ; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available ([0017]; Fig. 1; [0029]-[0030]).
The combination of Pinckney and LAM teaches a system that involves a plurality of media devices connected via a network. Krug teaches storing unsaved data to a particular media device locally when internet connectivity is unavailable or failed for the particular media device in such a system. It is common knowledge that internet connection for any particular media device in a network may become unavailable or fail and in case the failure occurs when the particular media device has unsaved data, there needs a way to save the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney and LAM to incorporate the teachings of Krug to have the plurality of media devices receive the response from the user and store locally within the plurality of media devices when internet connectivity is unavailable or failed. Doing so would store the data for multiple toll transactions until confirming that the global communications connection meets a threshold level of quality, before transmitting the data to the central server. In this way, data from hundreds if not thousands of toll transactions can be temporarily stored until reliably transmitted to the central server as taught by Krug ([0007]).

With regard to claim 9,
As discussed in claim 8, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the server of claim 8, being a plurality of servers distributed across the network ([0170]; [0171]: distributed server).

With regard to claim 10,
As discussed in claim 8, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to authenticate the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 12,
As discussed in claim 8, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to: 
determine an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determine an identifier of the user”), and 
determine an association of the identifier of the user with at least one of: the first media device and the second media device prior to loading the set of queries on the at least one of: the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 13,
As discussed in claim 8, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to trigger a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 14,
	Pinckney teaches
a system (Abstract) comprising: 
a server (Fig. 13: machine learning facility 1318 corresponds to “a server”); 
a network ([0174]; [0149]: network infrastructure explicitly teaches “a network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a network”); 
a data processing device communicatively coupled to the server through the network ([0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device” or “a first media device”); and 
a plurality of media devices ([0139]; [0130]: a stand-alone computational device, a mobile computational device, and a phone, etc. are examples of media devices) also communicatively coupled to the server through the network ([0139]: see above), wherein the server comprising a memory ([0170]: memory), a storage ([0177]: storage), and a processor ([0168]: processor) communicatively coupled to the memory, the processor is configured to:
determine a context of interaction between a user and a processing device communicatively coupled to the server through a network (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a network”); 
build, through at least one of an Artificial Intelligence (AI) engine and a Machine Learning (ML) engine, a set of queries based on the context of interaction ([0159]; [0145]: determine the questions 1320 by the machine learning facility 1318, wherein questions 1320 corresponds to “a set of queries”, machine learning facility 1318 includes “a Machine Learning (ML) engine” as shown in Fig. 15, the questions 1320 may be about the user 1314 or based on a previous answer are examples of “the context of interaction”, and the determining corresponds to “building”);
fetch, through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine, the set of queries in accordance with the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information); 
load the set of queries one by one on a first media device configured to render the set of queries, the first media device also communicatively coupled to the server through the network (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device” coupled to the server through the network); 
receive a response to a query of the set of queries from the user via at least one of: the first media device and the processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the processing device” as discussed above); and 
dynamically refine the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”);
wherein dynamically refining the query of the set of queries is based on a matching context or a more realistic collection of responses from various users (Fig. 13; [0145]: in response to an initial question from the user 1304, the system asks the user questions 1320 based on a previous answer, wherein the questions asked of the user is refined based on a previous answer, and a previous answer corresponds to "a matching context");
wherein the server comprises a cloud server ([0170]: a distributed server corresponds to “a cloud server”);
wherein building the set of queries comprises 
interpreting the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean general processing to generate the set of queries, which is taught by [0159]: determine the questions 1320 at least in part from learning from other users of the machine learning facility 1318), 
identifying a pattern of the set of queries through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine (As discussed above in the 112(b) rejections, this limitation cannot be properly understood in the claimed context. For purposes of compact prosecution, this limitation is interpreted to mean identifying a set of queries meeting certain criteria, which is taught by [0145]:  the questions 1320 may be about the user 1314 or from a stored previous dialog 1308 with the user 1314, wherein being associated with the user is an example of a criterium that all queries meet), and 
generating the set of queries, based on the pattern identified, in at least one of or a combination of one or more of: an audio, a video, a graphic, a text, and a gesture format ([0159]; [0145]: determine the questions 1320 about the user 1314 by the machine learning facility 1318. Fig 2 and 3 show a set of queries in a tax format);
	Pinckney does not explicitly teach
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices.
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
LAM teaches
wherein loading further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device of a plurality of media devices ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
Pinckney teaches using a user’s feedback to a series of questions to better answer the user's initial question. LAM teaches using estimated contextual cues to tailor a flow of a conversation to improve relevancy and engagement. Both Pinckney and LAM present a set of questions to the user and use the user’s feedback to the questions already presented as contextual clues to improve further questions to ask. Because Pinckney and LAM are solving the same problem, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).
Pinckney and LAM do not teach
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available.
Krug teaches
wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable ([0017]; Fig. 1; [0029]-[0030]: mobile handheld computers/hand-held devices correspond to “the plurality of media devices”) ; and 
wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available ([0017]; Fig. 1; [0029]-[0030]).
The combination of Pinckney and LAM teaches a system that involves a plurality of media devices connected via a network. Krug teaches storing unsaved data to a particular media device locally when internet connectivity is unavailable or failed for the particular media device in such a system. It is common knowledge that internet connection for any particular media device in a network may become unavailable or fail and in case the failure occurs when the particular media device has unsaved data, there needs a way to save the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney and LAM to incorporate the teachings of Krug to have the plurality of media devices receive the response from the user and store locally within the plurality of media devices when internet connectivity is unavailable or failed. Doing so would store the data for multiple toll transactions until confirming that the global communications connection meets a threshold level of quality, before transmitting the data to the central server. In this way, data from hundreds if not thousands of toll transactions can be temporarily stored until reliably transmitted to the central server as taught by Krug ([0007]).

With regard to claim 15,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the server is a plurality of servers distributed across the network ([0170]; [0171]: distributed server).

With regard to claim 16,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to authenticate the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 18,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the first media device and the second media device are one of similar devices and dissimilar devices ([0170]-[0176]; [0179]: e.g., laptops and mobile phones are dissimilar devices).

With regard to claim 19,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to: 
determine an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determine an identifier of the user”), and 
determine an association of the identifier of the user with at least one of: the first media device and the second media device prior to loading the set of queries on the at least one of: the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 20,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to trigger a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 21,
As discussed in claim 14, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the plurality of media devices comprises the first media device, the second media device, a third media device, a fourth media device, and up to nth media device ([0139]; [0130]: a stand-alone computational device, a mobile computational device, and a phone, etc. are examples of media devices).

With regard to claim 24,
As discussed in claim 1, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 1, wherein the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine is executing on one of the server, the media device, and the processing device (Fig. 15: a Machine Learning (ML) engine runs on machine learning facility 1318, i.e., the server).

With regard to claim 25,
As discussed in claim 24, Pinckney and LAM and Krug teach all the limitations therein.
Pinckney further teaches
the method of claim 24, further comprising: 
dynamically building, through at least one of the Artificial Intelligence (AI) engine and the Machine Learning (ML) engine, the set of queries based on the context of interaction using interchangeable contents across the set of queries (Fig. 13; [0144]-[0145]; [0141]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers and refine the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses, wherein the user’s answers to questions and selections that the user chooses corresponds to interchangeable contents being used to determine the set of queries); and 
wherein the internet connectivity is available or unavailable ([0174]-[0175]: the system functions as disclosed in a network infrastructure implicitly teaches the internet connectivity is available).
	
Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168